Citation Nr: 1424783	
Decision Date: 06/03/14    Archive Date: 06/16/14

DOCKET NO.  10-15 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for right leg radiculopathy, to include as secondary to service-connected right hip osteoarthritis. 

2.  Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for a lumbar spine disability, to include as secondary to service-connected right hip osteoarthritis. 

3.  Entitlement to a rating in excess of 30 percent for right hip osteoarthritis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

Megan C. Kral, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1971 to March 1973. 

With regard to the claim of service connection for right leg radiculopathy and reopening the claim of service connection for a lumbar spine disability, these matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

With regard to the increased rating claim, this matter is before the Board on appeal from a May 2009 rating decision of the Detroit RO.  

In January 2014, a videoconference hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's record.  

The Veteran asserts that the issues of entitlement to service connection for diabetes, erectile dysfunction, and hydrocele should be on appeal.  However, after review of the record, the Board notes that although a VA Form 9 (substantive appeal) was filed in April 2010, following the May 2009 rating decision that denied service connection for these claims, the Veteran specifically marked the box that read "I have read the Statement of the Case and any Supplemental Statement of the Case I received.  I am only appealing these issues . . .;" the Veteran identified his right hip and back (which was pending review).  As such, an appeal as to the claims of entitlement to service connection for diabetes, erectile dysfunction, and hydrocele was never perfected, and the Board does not have jurisdiction to review the claims.   

The issues of an increased rating for posttraumatic headaches and a claim to reopen the issue of entitlement to service connection for a left eye disability have been raised by correspondence received in June 2013.  However, these issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issue of an increased rating for right hip osteoarthritis is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  In an unappealed September 1984 rating decision, the RO denied a claim of service connection for a lumbar spine disability based on a finding that there was no evidence of such disability.  

2.  The evidence associated with the claims file subsequent to the September 1984 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a lumbar spine disability.  

3.  The evidence is at least in equipoise as to whether the Veteran's current lumbar spine disability was caused by his service-connected right hip osteoarthritis. 

4.  It is not shown that the Veteran has, or during the pendency of this claim has had, right leg radiculopathy.


CONCLUSIONS OF LAW

1.  The September 1984 rating decision denying the Veteran's claim of service connection for a lumbar spine disability is final.  See 38 U.S.C.A. § 7105 (West 2002).
 
2.  New and material evidence has been received since the September 1984 rating decision to reopen the claim of entitlement to service connection for a lumbar spine disability.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The criteria for establishing service connection for degenerative disc disease (DDD)/arthritis of the lumbar spine (L5-S1 level) have been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. § 3.303, 3.310 (2013).

4.  Service connection for right leg radiculopathy is not warranted.  38 U.S.C.A. 
§§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

By April and August 2010 letters, the Veteran has been provided all required notice, to include notice pertaining to the disability rating and effective date elements of his claims.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Additionally, these letters informed him of his duty in providing evidence and VA's duty for obtaining evidence.  Thus, the Board finds that VA satisfied its duty to notify in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).

In addition, VA also has a duty to assist the Veteran in the development of his claims.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's service treatment and personnel records, VA and private treatment records, and lay statements have been obtained.  He was afforded VA examinations in June 2010, September 2010, and May 2011.  The Board has determined that the evidence currently of record is sufficient to adjudicate the claims on appeal.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

Lumbar Spine Disability 

Service connection for the Veteran's lumbar spine disability was denied in a September 1984 rating decision on the basis that there was no evidence of a diagnosed lumbar spine disability in the record.  The Veteran did not appeal the decision (or submit new and material evidence in the year following) and it became final.  38 U.S.C.A. § 7105.

Evidence received since the September 1984 denial includes VA treatment records, including June 2010 and September 2010 VA examinations that show a diagnosis of degenerative disc disease (DDD)/arthritis at the L5-S1 level.  These records are both new and material, as they address the reason for the prior denial and raise a reasonable possibility of substantiating the claim.  Accordingly, the claim of service connection for a lumbar spine disability is reopened.  38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110 (2010).  

Turning to a consideration of the claim on its merits, the Veteran asserts that his lumbar spine DDD is secondary to his service-connected right hip osteoarthritis.  Service connection, on a secondary theory of entitlement, will be awarded for a disability which is proximately due to, or the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439 (1995)(en banc).  It is not in dispute that the Veteran has lumber spine DDD and he has established service-connection for right hip osteoarthritis; what must still be shown is whether his service-connection right hip osteoarthritis caused or aggravated his lumbar spine DDD.  

Although both the September 2010 and May 2011 VA examinations found that the Veteran's lumbar spine DDD was not caused or aggravated by his right hip osteoarthritis, there are numerous positive opinions of record.  A December 2010 VA treatment record notes that the physician found the Veteran's assertion that his right hip pain and low back pain are related to be a reasonable assumption.  Additionally, an August 2011 VA treatment record found that osteoarthritis of the lumbar spine is as likely as not related to his right hip osteoarthritis due to altered gait and leg length discrepancy which over time has led to increased mechanical wear and tear in the lumbar spine.  Finally, in a July 2012 private physician opinion, it was confirmed that there was a relationship between onset of the Veteran's lower back pain and osteoarthritis of the right hip due to right leg shortening.  As such, the Board finds that the sum of the evidence (both positive and the negative) is essentially in a state of equipoise with regard to the claim on appeal.

The Board acknowledges that not all of the evidence is supportive of the claim; however, upon a finding of relative equipoise of the positive and the negative evidence, applicable law gives the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).  Service connection for DDD of the lumbar spine (L5-S1 level) is therefore warranted.

Right Leg Radiculopathy 

In order to establish service connection for a claimed disability, there must be evidence of a present disability; evidence of an in-service incurrence or aggravation of a disease or injury; and evidence of a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The threshold question that must be addressed here, as in any claim seeking service connection, is whether the Veteran indeed has the disability for which service connection is sought.  Radiculopathy is not listed as a problem on the associated VA treatment records.  A June 2010 VA examination found there is no evidence of radiculopathy, that there was no evidence of impingement of the nerve root, and any associated pain in the right let was related to his right hip condition.  Additionally, on May 2011 VA examination, with contemporaneous EMG study of the right leg, there was no objective clinical evidence of lumbar radiculopathy, and the EMG revealed no electro-diagnostic evidence of lumbar radiculopathy or neuropathy of the right lower extremity.  

The Board notes the Veteran's continuing complaints of pain that he associates with his sciatic nerve.  However, while he is competent to report symptoms he experiences, including pain, whether or not such symptoms reflect a diagnosis of radiculopathy is a medical question beyond the capability of his lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Moreover, during the January 2014 hearing, the Veteran could not confirm he received a diagnosis of, or treatment for, right leg radiculopathy separate and apart from his right hip disability. 

Absent competent evidence of a medical diagnosis of right leg radiculopathy, there is no valid claim of service connection for such disability.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Accordingly, the Board finds that the preponderance of the evidence is against this claim, and that the claim must be denied.


ORDER

The claim of service connection for a lumbar spine disability is reopened.

Entitlement to service connection for degenerative disc disease/arthritis of the lumbar spine (L5-S1 level) is granted.

Entitlement to service connection for right leg radiculopathy is denied.  


REMAND

With regard to the claim for an increased rating for right hip osteoarthritis, the Board notes that the Veteran was last afforded a VA examination for his hip in September 2010.  During the January 2014 hearing, the Veteran testified that since this examination, his right hip symptoms continued to worsen, including additional pain and decreased range of motion.  In light of his assertions of worsening since the May 2011 examination, a contemporaneous examination is necessary.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Additionally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim, not a separate and distinct claim, when raised by the record.  In December 2010, the Veteran filed a statement that he is unable to work due to his service-connected disabilities.  As such, the matter of a TDIU rating has been raised by the record in association with his claim for an increased rating for right hip osteoarthritis.  The matter of entitlement to a TDIU rating has not yet been adjudicated by the RO and must be remanded for such action.

Finally, the record reflects, and the Veteran testified, that he continues to receive treatment for his right hip disability from both VA and private providers.  The RO should obtain all updated records.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Send a VCAA notice letter to the Veteran and his representative notifying them of the information and evidence necessary to substantiate a claim for TDIU, to include on an extraschedular basis.  See 38 C.F.R. § 4.16(b).  As part of the notice, ask the Veteran to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based in Unemployability). 

2. The RO should ask the Veteran to identify all providers of treatment and/or evaluation he has received for his service-connected right hip disability (to include Dr. M. Wolff and the providers referenced (without name) at the January 2014 hearing), and to provide any authorizations necessary for VA to obtain all outstanding records of any private treatment and/or evaluation.  The RO should secure for the record copies of the complete records (not already associated with the record) from the sources identified.  If any records sought are unavailable, the reason for their unavailability must be noted in the record.

3. The RO must obtain copies of updated VA treatment records (not already associated with the record) from the Detroit and Alan Park VA medical centers dated from 2011 to the present.  

4. The RO should thereafter arrange for a VA examination to determine the current severity of the Veteran's service-connected right hip disability.  His entire record must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies (specifically including range of motion studies) should be completed.  The examiner should note whether there are further functional limitations due to pain, weakness, fatigue and/or incoordination.  Additionally, the examiner should specifically comment on the impact the disability has on the Veteran's occupational functioning.

The examiner must explain the rationale for all opinions in detail.

5. The RO should then review the record and readjudicate the matters on appeal, to include consideration of TDIU.  If the benefits sought on appeal remain denied, the RO should issue an appropriate supplemental statement of the case, and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
M. C. GRAHAM 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


